Citation Nr: 0628037	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  96-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spondylosis of C5- 
C6 vertebra.

2.  Entitlement to an increased rating for prostatitis and 
urethritis, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for chorioretinitis 
with scar of right retina and history of bilateral retinal 
holes.  

4.  Entitlement to service connection for impotence secondary 
to service-connected disabilities.
  

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case initially was brought to the Board of Veterans' 
Appeals (the Board) from a rating decision rendered in 
September 1995 by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
December 1998, and November 2003, the Board remanded the 
claims for additional development.  

In August 1996, the veteran requested a hearing at the RO.  
In a statement, received in November 1996, he stated that he 
desired to withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2005).  Accordingly, the Board will proceed 
without further delay.

The veteran's claim of entitlement to service connection for 
impotence secondary to service-connected disabilities is the 
subject of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran does not have spondylosis of C5- C6 vertebra 
that was caused or aggravated by his service, or a service-
connected condition.  

2.  The veteran's prostatitis and urethritis is productive of 
urinary frequency, but has not required the use of absorbent 
materials or been productive of urinary tract infections 
requiring long-term drug therapy, one or two hospitalizations 
per year, or intermittent intensive management.

3.  The veteran's chorioretinitis with scar of right retina 
and history of bilateral retinal holes is productive of 
corrected vision of 20/20 in both eyes, he has no sequelae of 
chorioretinitis.  


CONCLUSIONS OF LAW

1.  Spondylosis of C5- C6 vertebra is not proximately due to, 
or aggravated by, service, or a service-connected disability.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

2.  The criteria for a rating in excess of 10 percent for 
prostatitis and urethritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2005). 

3.  The criteria for a compensable rating for chorioretinitis 
with scar of right retina and history of bilateral retinal 
holes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.27, 
4.84a, Diagnostic Codes 6006, 6079 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that service connection is warranted for 
spondylosis of C5- C6 vertebra as a result of service.  He 
argues that he was thrown from an armored vehicle after it 
hit a land mine during his service in Vietnam, and that he 
landed on his back and neck.  See veteran's letter, received 
in March 1994.  The Board notes that the veteran is shown to 
have served in Vietnam as a rifleman with an infantry unit, 
that service connection is currently in effect for 
disabilities that include post-traumatic stress disorder 
based on inservice stressors involving participation in 
combat, and that participation in combat is conceded.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran's service medical records show that on several 
occasions he was treated for otherwise unspecified back pain.  
His separation examination report, dated in August 1968, 
shows that his spine was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports, dated between 1968 and 2005.  
This evidence includes reports from St. Mary's Hospital, 
dated between 1992 and 1993, which show that the veteran was 
noted to have mild early spondylosis of C5 and C6 in a 
September 1992 X-ray report.  A June 1993 St. Mary's X-ray 
report notes mild degenerative changes of the lower cervical 
spine.  A magnetic resonance imaging (MRI) report from Claude 
A. Naar, M.D., dated in October 1998, contains an impression 
noting posterior central disc herniations at C2-3, C3-4, C5-
6, C6-7, and C7-T1 creating cord impingement, degenerative 
spondylosis, loss of lordosis, facet joint disease at C2-3 
and C7-T1, and injury to the ligamentum nuchae between C4 and 
C7.  Reports from the Edward and Lucille  Kimmel Outpatient 
Surgical Center, dated between 1998 and 1999, note treatment 
for cervical disc disease and neck pain with radiation to the 
arm that included epidural steroid injections.  See also 
neurosurgical consultation report from Rodolfo M. Millan, 
dated in October 1998 (noting chronic cervical strain, rule 
out ruptured cervical disc syndrome); neurosurgical 
consultation report from Robert A. Brodner, M.D., dated in 
March 1999 (noting cervical radicular syndrome "primarily 
relates to disc herniation at C4-5").  Reports from Hymin 
Zucker, M.D., dated between 1998 and 1999, note a one-year 
history of a motor vehicle accident.  

In its Remand, dated in November 2003, the Board remanded 
this claim for an opinion as to whether the veteran's 
cervical spine disorders were related to his service-
connected lumbar spine disability (service connection is 
currently in effect for disorders that include lumbar strain 
with degenerative disc disease).  

A VA examination report, dated in April 2005, shows that the 
veteran underwent an examination.  The physician indicated 
that the veteran's C-file was not available for review.  An 
addendum to the April 2005 examination report, dated in May 
2005, shows that a VA physician stated that he had reviewed 
the veteran's C-file, that there was no indication that the 
veteran had a cervical spine injury during service, and that, 
"It is my opinion that there is no connection between the 
patient's cervical spine problems at this time to his lumbar 
disability."  

The Board finds that the preponderance of the evidence is 
against the claim.  The veteran's service medical records do 
not show any treatment for a cervical spine condition, nor 
was a cervical spine condition noted upon separation from 
service.   Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.   Furthermore, the first 
evidence of a cervical spine condition is dated in September 
1992.  This is approximately 23 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent evidence showing that the veteran has a cervical 
spine condition that is related to his service, or to a 
service-connected condition.  In this regard, the only 
competent opinion of record is found in the May 2005 VA 
examination report addendum, which weighs against the claim.  
To the extent that the veteran argues that he has spondylosis 
of C5- C6 vertebra as a result of an injury during combat in 
Vietnam, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirement of a diagnosis, or a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. §§ 3.303, 3.310.

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has the claimed 
disorder that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Urethritis and Prostatitis

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2005), the veteran's service medical records 
show that he was treated for urethritis in 1968.  His 
separation examination report, dated in August 1968, shows 
that his genitourinary system was clinically evaluated as 
normal.  Post-service medical reports include a December 1968 
VA examination report which shows that he was diagnosed with 
chronic urethritis, and prostatitis.  Subsequently dated 
reports contain a number of notations of prostatitis.  

In September 1969, the RO granted service connection for 
urethritis and prostatitis, evaluated as 10 percent 
disabling.  In October 1993, the veteran filed a claim for an 
increased rating.  In September 1995, the RO denied the 
claim.  The veteran has appealed.  

The veteran's urethritis and prostatitis have been evaluated 
under 38 C.F.R. § 4.115b, Diagnostic Code 7527, which 
specifically directs that prostate gland injuries, 
infections, hypertrophy, and post-operative residuals be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.

Under 38 C.F.R. § 4.115a, in evaluating voiding dysfunction, 
rate particular condition as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence: 

Urinary tract infection: Long-term drug therapy, one to two 
hospitalizations per year, and/or intermittent intensive 
management, warrants a 10 percent evaluation.  A 30 percent 
rating is warranted for: Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  

With regard to the criteria for voiding dysfunction, a 20 
percent rating is warranted for: Voiding dysfunction, 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  38 C.F.R. § 4.115a.

The relevant medical evidence consists of VA and non-VA 
medical reports, dated between 1992 and 2005.  This evidence 
shows that the veteran has periodically received treatment 
for urinary complaints that included frequency, burning and 
tenderness.  His diagnoses included recurrent prostatitis.  

A VA genitourinary examination report, dated in August 1994, 
notes a history of seven to eight prostate infections, 
complaints of dysuria, discharge, and pain.  The report notes 
that the veteran stated that he had to urinate five to six 
times per night.  On examination, the physician indicated 
that there was pyuria, and "pain or tenesmus," but no 
incontinence requiring pads or appliance.  The diagnosis was 
BPH (benign prostatic hypertrophy)/prostatitis.  

A VA examination report, dated in April 2005, notes that the 
veteran complained of  a 30-year history of urinating every 
hour during the daytime, and in the evening that disturbed 
his sleep.  He reported improved urination with decreased 
frequency following use of Proscar with Terazosin beginning 
two months before.  He reported a urinary frequency of once 
every three to four hours, no more dysuria, and no more 
urgency, although he had nocturia two to three times per 
night, with overall improved sleep.  The veteran reported 
noticing blood in his urine for "a long time," but denied 
having recent infection.  The examiner indicated that there 
was no urinary incontinence, no history of urinary tract 
surgery, and no urinary tract infections recently.  On 
examination, the prostate was small, flat and non-hard with 
slight discomfort but no tenderness.  The was no appreciable 
irregularity of the palpable prostate.  The diagnoses noted 
that the prostate examination was essentially negative for 
prostate inflammation, with a small sized prostate with 
normal prostatic specific antigen, urinalysis not showing any 
white blood cells, improved urinary symptoms with medication, 
and noted that the prostate was currently stable and less 
symptomatic.  

The Board finds that the claim must be denied.  The evidence 
shows that the veteran has periodically received treatment 
for urinary complaints that included frequency, burning and 
tenderness.  His diagnoses included recurrent prostatitis.  
However, the evidence is insufficient to show that the 
veteran's prostate disorder was productive of recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization greater than two times/year, and/or 
continuous intensive management.  Nor does the evidence show 
that his disability has been productive of voiding 
dysfunction that requires him to wear absorbent materials 
which must be changed less than 2 times per day.  Based on 
the foregoing, the Board finds that the criteria for a rating 
in excess of 10 percent have not been met under 38 C.F.R. § 
4.115a, that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

B.  Chorioretinitis, Scar of Right Retina, History of 
Bilateral Retinal Holes

The veteran argues that he is entitled to a compensable 
rating for chorioretinitis with scar of right retina and 
history of bilateral retinal holes.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1, the veteran's service medical records show that 
in 1967, he was hospitalized for about one month for 
complaints of blurry vision in his right eye.  He was noted 
to have a retinal hole in an area of the lattice at 5:30 at 
the ora with the small area of the lattice next to it at 5 
o'clock.  There was lattice degeneration inferiorly from 5:30 
to 6 o'clock with one hole at the 7 o'clock position.  Vision 
in the right eye was 20/30 minus three, and in the left eye 
was 20/20.  His diagnoses were chorioretinitis, right eye, 
and retinal holes, both eyes.  His separation examination 
report, dated in August 1968, does not note any relevant 
findings or diagnoses, and indicates that distant vision was 
20/20 both eyes (OU).  His history of eye disorders was noted 
in an accompanying report of medical history.  Post-service 
medical reports include a November 1973 VA examination report 
which shows that he was diagnosed with peripheral 
degenerative retinal disease, white without pressure, and 
lattice changes without holes seen.  Subsequently dated 
reports show complaints that included blurred vision, black 
spots, sensitivity to light, and a constant film or haze over 
the eyes, and contain a number of findings noting a hole in 
the left retina, "old chorioretinal scars," and "old 
chorioretinitis."  

In September 1969, the RO granted service connection for 
residuals of chorioretinitis, right eye, with healed retinal 
holes, both eyes, evaluated as 0 percent disabling 
(noncompensable).  In February 1973, the RO increased the 
evaluation for this disability to 20 percent.  In a November 
1982 rating decision, the RO reduced the evaluation to 
noncompensable.  In October 1993, the veteran filed a claim 
for a compensable rating.  In September 1995, the RO denied 
the claim.  The veteran has appealed.  

The veteran's service-connected eye disability is evaluated 
under DC 6006-6079.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  The diagnostic criteria 
pertinent to diseases of the eye (38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 through 6035) do not specifically set 
forth rating criteria pertinent to retinopathy.  The severity 
of retinopathy can be ascertained, however, as analogous to 
impairment of central visual acuity (DCs 6061 through 6079).  
See 38 C.F.R. § 4.20 (2005).  

According to Diagnostic Code 6000, ratings for unhealed eye 
injuries and other diseases of the eyes listed in DCs 6000 
through 6009 (uveitis, keratitis, scleritis, iritis, 
cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, and detachment of the retina) are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2005).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2005).  VA law permits compensation for a combination of 
service-connected and non-service-connected disabilities, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, provided that the non- 
service-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a) 
(2005).

Vision defect in one eye will be considered 10 percent 
disabling if visual acuity is 20/100 in one eye and 20/40 in 
the other eye, 20/70 in one eye and 20/40 in the other eye, 
20/50 in one eye and 20/40 in the other eye, or when visual 
acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, DC 6079.

The relevant medical evidence consists of VA and non-VA 
medical reports, dated between 1992 and 2005.  This evidence 
shows that the veteran received treatment on a number of 
occasions for complaints that included vision symptoms, 
visual "floaters," and eye pain.  A VA progress note, dated 
in December 1993, notes that the veteran had 20/25 vision in 
his right eye (OD), and 20/20 vision in his left eye (OS).  A 
VA progress note, dated in September 1994, notes that the 
veteran had 20/20 vision, OU (both eyes).  

A VA eye examination report, dated in April 2005, notes that 
the veteran denied any specific visual complaints.  On 
examination, corrected vision was 20/20 OU.  The examiner 
stated, "The patient currently has no disability related to 
his ophthalmic Dx. (diagnosis).  The prognosis is excellent.  
The chorioretinitis apparently is temporally service related.  
The lattice and hole are a degenerative disorder and would 
not be considered service connected."  The impressions were 
old chorioretinitis OD, sicca, lattice degeneration OU with 
atrophic hole OS, and pterygia OU.  

The Board finds that the claim must be denied.  The Board 
initially notes that to the extent that the veteran may have 
eye disorders other than chorioretinitis with scar of right 
retina and history of bilateral retinal holes (i.e., for 
which service connection is not currently in effect), the 
Board has not attempted to dissociate the symptoms of any 
nonservice-connected eye disorders from the service-connected 
symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
The evidence of record does not show that the veteran has 
been found to have visual acuity bad enough to warrant a 
compensable disability evaluation.  Specifically, the 
veteran's visual acuity has never been shown to have been 
worse than 20/25 in either eye.  The findings therefore 
warrant a noncompensable evaluation.  Therefore, a 
compensable rating is not warranted.  

C.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


III.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the veteran in VCAA 
letters issued in November 2004 and April 2005.  The VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.  The VCAA letters from the RO informed the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Id.  

Although the timing of the notices of 38 C.F.R. 3.159 did not 
comply with the requirement that the notice must precede the 
adjudication, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims, 
as he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  For these reasons, 
the timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, in this case all of the claims have been denied.  
Any questions as to the disability rating or the appropriate 
effective dates to be assigned are moot.  VA is not required, 
therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded VA examinations for all of the disorders in 
issue, and an etiological opinion has been obtained with 
regard to the claim for service connection.  Finally, there 
is no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c).  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for spondylosis of C5- C6 vertebra is 
denied.

A rating in excess of 10 percent for urethritis and 
prostatitis is denied.  

A compensable rating for chorioretinitis with scar of right 
retina and history of bilateral retinal holes is denied.  


REMAND

The veteran essentially argues that he has impotency that was 
caused or aggravated by one or more of his service-connected 
conditions.  Service connection is currently in effect for 
post-traumatic stress disorder, lumbar strain with 
degenerative disc disease, chronic prostatitis with 
urethritis, chorioretinitis with scar of right retina and 
history of bilateral retinal holes, and hypertension.  

The Board notes that the post-service medical evidence 
includes VA and non-VA reports, dated between 1992 and 1999, 
which note impotence, difficulty getting an erection, sexual 
dysfunction, and use of an erectile aid unit/penile 
prosthesis.  See e.g., 1992 reports from St. Mary's Hospital; 
March 1994 VA progress notes; August 1994 VA genitourinary 
examination report; reports from Hymin Zucker, M.D., dated 
between 1998 and 1999.  

In November 2003, the Board remanded this claim after noting 
that there was no "demonstrated confirmation" of the 
veteran's allegation of impotence, nor was there a medical 
opinion of record as to whether the veteran's impotence was 
related to his service-connected urethritis with prostatitis.  

In April 2005, the veteran was afforded a VA examination.  
The examination report shows that the examiner noted that the 
veteran's C-file was not available for review, and that the 
veteran had a history that included an Erec-Aid system in 
1995, a penile pump for 15 years, use of Viagra for five 
years.  The examiner noted an "active list" of medical 
problems that included erectile dysfunction.  However, the 
examiner did not provide a relevant diagnosis, nor did the 
examiner indicate whether any impotency was related to the 
veteran's service-connected disabilities.  A May 2005 
addendum shows that a VA physician reported that the 
veteran's C-file had been reviewed, however, the addendum 
does not contain any relevant findings.

Given the foregoing, it does not appear that the Board's 
instructions in its November 2003 remand were fully carried 
out.  The U.S. Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders. The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Court has stated that the VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the 
veteran should be afforded the appropriate examination, to 
include an etiological opinion.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
genitourinary examination with regard to 
the claimed impotency.  The claims folder 
must be sent to the examiner for review, 
and the examiner must state in the 
evaluation report that he/she has 
reviewed the claims file.  The 
examination should include all indicated 
diagnostic studies.  The examiner should 
answer the following question:

Whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
more) that any current impotency, if 
found, is related to any service-
connected disability?  The examiner 
should provide a complete rationale for 
any opinion expressed.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


